DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest a method for discharging of a battery module during failure of the battery module, comprising: providing a battery with a plurality of battery modules, each of the plurality of battery modules comprising a plurality of battery cells which are arranged adjacent to one another and mechanically and electrically connected together, wherein, in each of the plurality of battery modules, the plurality of battery cells are each individually activated by a cell switch unit in a first switching state to enable an energy storage function and each individually deactivated by the cell switch unit in a second switching state to disable the energy storage function, wherein, during a failure of at least one of the plurality of battery modules, the plurality of battery cells contained within those battery modules which have failed are coupled to a discharge device by way of the cell switch unit, and the discharge device individually discharges each of the plurality of battery cells according to a sequence which starts with a predefined battery cell, and wherein the discharge device comprises a resistor. Applicant teaches that if a corresponding failure state is determined, an orderly discharging of the affected battery module can be immediately initiated such that no or only a slight amount of energy is available for continuing the failure state to the extent possible. Preferably, the battery module is completely discharged such that a hazardous state for the battery as a whole can essentially be prevented, that is, inter alia, also for other battery modules and other battery cells. Thus, propagation effects can be reduced or even eliminated with the invention. So that this can be achieved, the invention proposes an orderly removal of the electrical energy stored in the battery module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724